
	
		II
		110th CONGRESS
		1st Session
		S. 1059
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Clinton (for
			 herself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Conservation and Production Act to
		  improve Federal building energy efficiency standards, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Zero-Emissions Building Act of
			 2007.
		2.Improvement of
			 Federal building energy efficiency standards
			(a)StandardsSection
			 305(a)(3)(A)(i) of the Energy Conservation and Production Act (42 U.S.C.
			 6834(a)(3)(A)(i)) is amended—
				(1)in subclause (I),
			 by striking and at the end;
				(2)by redesignating
			 subclause (II) as subclause (III); and
				(3)by inserting
			 after subclause (I) the following:
					
						(II)the buildings be
				designed so that the greenhouse gas emissions (as measured by the fossil
				fuel-generated energy consumption of the buildings) are reduced, as compared to
				the fossil fuel-generated energy consumption by a similar Federal building
				during fiscal year 2003 (as measured by Commercial Buildings Energy Consumption
				Survey data from the Energy Information Agency), by the percentage specified in
				the following table:
							
								
									
										Fiscal
						YearPercentage
						Reduction
										
									
									
										200750
										
										201060
										
										201570
										
										202080
										
										202590
										
										2030100
										
									
								
							
						;
				and.
				(b)Application to
			 major renovationsSection 305(a)(3)(A)(i) of the Energy
			 Conservation and Production Act (42 U.S.C. 6834(a)(3)(A)(i)) is amended—
				(1)by inserting
			 and Federal buildings undergoing major renovations after
			 for new Federal buildings; and
				(2)in subclause
			 (III) (as redesignated by subsection (a)(2)), by inserting and major
			 renovations of buildings after all new and replacement
			 buildings.
				(c)ComplianceSection
			 305(a)(3) of the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3))
			 is amended by adding at the end the following:
				
					(D)ComplianceA
				Federal agency may achieve the energy efficiency performance standards required
				under this paragraph by implementing a building design that uses—
						(i)design methods
				and energy efficiency technologies to reduce energy demand, including building
				orientation, window glazing, light scoops, or skylights;
						(ii)on-site,
				renewable energy generation technologies, including ground source heat pumps
				and passive solar or solar photovoltaics; or
						(iii)any of the
				methods or technologies described in clause (i) or (ii) at Federal facilities
				not covered by subparagraph (A)(i) to produce energy savings that are in
				addition to the energy savings required under this paragraph (as in effect
				prior to the amendments made by section 2 of the
				Zero-Emissions Building Act of
				2007) or planned prior to the date of enactment of that
				Act.
						.
			(d)Effective
			 datesSection 305(a)(3)(A) of the Energy Conservation and
			 Production Act (42 U.S.C. 6834(a)(3)(A)) is amended by striking date of
			 enactment of this paragraph each place it appears and inserting
			 date of enactment of the Zero-Emissions Building Act of
			 2007.
			
